Citation Nr: 1641063	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling.

2.  Entitlement to a compensable rating for a right ankle disability.

3.  Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 2001 to March 2013; September 2014 to March 2015; and November 2015 to June 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Lincoln, Nebraska and St. Petersburg, Florida.

The issues of entitlement to a compensable rating for a right ankle disability and entitlement to service connection for a lumbar spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On June 6, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal as to his claim of entitlement to an increased rating for a right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to his claim of entitlement to an increased rating for a right knee disability in a June 2016 written communication.  He confirmed his desire to withdraw this claim in a subsequent written communication submitted to the Board in August 2016.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an increased rating for a right knee disability is dismissed.


REMAND

In a February 2016 rating decision, the RO, in pertinent part, granted service connection for a right ankle disability (characterized as right ankle, status post fracture, status post surgery) and assigned a noncompensable rating.  The RO also declined to reopen the previously denied claim for service connection for a lumbar spine condition.  In March 2016, the Veteran filed a notice of disagreement with those decisions; however, no Statement of the Case has been issued in response to the Veteran's notice of disagreement.  Therefore, a remand is required so that the AOJ can respond to the Veteran's March 2016 notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In reaching this conclusion, the Board notes that the Veteran submitted a statement in August 2016 in response to an April 2016 Supplemental Statement of the Case addressing his right knee claim.  However, while the Veteran expressed satisfaction with the RO assignment of a higher evaluation for his right knee, the Veteran did not withdraw his notice of disagreement of the denial of his right ankle and lumbar spine disabilities.  Accordingly, the Board finds that the correspondence does not constitute a withdrawal of his notice of disagreement of these issues.  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a Statement of the Case regarding the issues of entitlement to a compensable rating for a right ankle disability and entitlement to service connection for a lumbar spine condition.  Advise him of the time limit for perfecting the appeal of these claims and that the issues will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


